Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 1 of 10




               EXHIBIT 1
     Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 2 of 10


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MARIANELA MENA,                                             §
                                                            §
                Plaintiff,                                  §     Civil Action No.: 4:19-cv-02595
v.                                                          §
                                                            §
AON RISK SERVICES SOUTHWEST                                 §
INC., AON SERVICE CORPORATION,                              §     JURY TRIAL DEMANDED
AON PLC, AND BRUCE JEFFERIS,                                §
                                                            §
                  Defendants.                               §

                       CONFIDENTIALITY AND PROTECTIVE ORDER

          Before the Court is the joint motion of the parties for the entry of a confidentiality and
protective order (“Protective Order”). After careful consideration, it is hereby ORDERED as
follows:

     1.        Classified Information

     “Classified Information” means any information of any type, kind, or character that is
designated as “Confidential”, by any of the supplying or receiving persons, whether it be a
document, information contained in a document, information revealed during a deposition,
information revealed in an interrogatory answer, or otherwise.

     2.        Qualified Persons

     “Qualified Persons” means:

          a.      For Confidential information:


                  i. retained counsel for the parties in this litigation and their respective staff;

                  ii. the party, if a natural person;

                  iii. if the party is an entity, such officers or employees of the party who are actively
                       involved in the prosecution or defense of this case;

                                                        1
Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 3 of 10



             iv. actual or potential independent experts or consultants (and their administrative
                 and/or clerical staff) engaged in connection with this litigation (which shall not
                 include the current employees, officers, members, or agents of parties or
                 affiliates of parties) who, prior to any disclosure of Confidential Information to
                 such person, have signed a document agreeing to be bound by the terms of this
                 Protective Order (such signed document to be maintained by the attorney
                 retaining such person) and have been designated in writing by notice to all
                 counsel;

             v. this Court and its staff and any other tribunal or dispute resolution officer duly
                appointed or assigned in connection with this litigation;

             vi. litigation vendors, court reporters, and other litigation support personnel;

             vii. any person who was an author, addressee, or intended or authorized
                  recipient of the Confidential information who agrees to keep the information
                  confidential, provided that such persons may see and use the Confidential
                  information but not retain a copy; and

             viii. any person who is referenced in a document as having made representations,
                  statements or supplied information directly concerning Plaintiff’s job
                  performance at Aon, her termination, or the possibility of hiring Plaintiff after
                  her employment with Aon was terminated, provided any such person has signed
                  a document agreeing to be bound by the terms of this Protective Order (such
                  signed document to be maintained by the attorney making the disclosure to such
                  person) prior to the disclosure of any Confidential Information to any such
                  person, and provided that such persons may see only the applicable document
                  but not retain a copy thereof.

     b.      Such other person as this court may designate after notice and an opportunity to be
             heard.

3.        Designation Criteria

     a.      Non-classified Information. Classified Information shall not include information
             that either:

             i.     is in the public domain at the time of disclosure, as evidenced by a written
                    document;

             ii.    becomes part of the public domain through no fault of the recipient, as
                    evidenced by a written document;


                                               2
Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 4 of 10


        iii.    the receiving party can show by written document was in its rightful and
                lawful possession at the time of disclosure; or

        iv.     lawfully comes into the recipient’s possession subsequent to the time of
                disclosure from another source without restriction as to disclosure, provided
                such third party has the right to make the disclosure to the receiving party.

  b.    Classified Information. A party shall designate as Classified Information only such
        information that the party in good faith believes in fact is confidential. Information
        that is generally available to the public, such as public filings, catalogues,
        advertising materials, and the like, shall not be designated as Classified.
                Information and documents that may be designated as Classified
        Information include, but are not limited to, trade secrets, confidential or proprietary
        financial information, operational data, business plans, and competitive analyses,
        personnel files, personal information that is protected by law, and other sensitive
        information that, if not restricted as set forth in this order, may subject the
        producing or disclosing person to competitive or financial injury or potential legal
        liability to third parties.

                Correspondence and other communications between the parties or with
        nonparties may be designated as Classified Information if the communication was
        made with the understanding or reasonable expectation that the information would
        not become generally available to the public.
  c.    Ultrasensitive Information. At this point, the parties do not anticipate the need for

        higher levels of confidentiality as to documents or information. However, in the

        event that a court orders that documents or information be produced that a party

        believes needs a high level of protection, the parties will negotiate and ask the court

        to enter an ultrasensitive information protocol in advance of production to further

        protect such information.



                                          3
    Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 5 of 10


   4.      Use of Classified Information

   All Classified Information provided by any party or nonparty in the course of this litigation

shall be used solely for the purpose of preparation, trial, and appeal of this litigation and for no

other purpose, and shall not be disclosed except in accordance with the terms hereof.

   5.      Marking of Documents

   Documents provided in this litigation may be designated by the producing person or by any
party as Classified Information by marking each page of the documents so designated with a stamp
indicating that the information is “Confidential”. In lieu of marking the original of a document, if
the original is not provided, the designating party may mark the copies that are provided. Originals
shall be preserved for inspection.

   6.      Disclosure at Depositions

   Information disclosed at (a) the deposition of a party or one of its present or former officers,
directors, employees, agents, consultants, representatives, or independent experts retained by
counsel for the purpose of this litigation, or (b) the deposition of a nonparty may be designated by
any party as Classified Information by indicating on the record at the deposition that the testimony
is “Confidential” and is subject to the provisions of this Order.
   Any party also may designate information disclosed at a deposition as Classified Information
by notifying all parties in writing not later than 30 days of receipt of the transcript of the specific
pages and lines of the transcript that should be treated as Classified Information thereafter. Each
party shall attach a copy of each such written notice to the face of the transcript and each copy
thereof in that party’s possession, custody, or control.

   To the extent possible, the court reporter shall segregate into separate transcripts information
designated as Classified Information with blank, consecutively numbered pages being provided in
a non-designated main transcript. The separate transcript containing Classified Information shall
have page numbers that correspond to the blank pages in the main transcript.




                                                  4
    Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 6 of 10


   Counsel for a party or a nonparty witness shall have the right to exclude from depositions any
person who is not authorized to receive Classified Information pursuant to this Protective Order,
but such right of exclusion shall be applicable only during periods of examination or testimony
during which Classified Information is being used or discussed.

   7.         Disclosure to Qualified Persons

         a.      To Whom. Classified Information shall not be disclosed or made available by the
         receiving party to persons other than Qualified Persons except as necessary to comply with
         applicable law or the valid order of a court of competent jurisdiction; provided, however,
         that in the event of a disclosure compelled by law or court order, the receiving party will
         so notify the producing party as promptly as practicable (if at all possible, prior to making
         such disclosure) and shall seek a protective order or confidential treatment of such
         information.
         b.      Retention of Copies during this Litigation. Any documents produced in this
         litigation, regardless of classification, that are provided to Qualified Persons shall be
         maintained only at the office of such Qualified Person and only necessary working copies
         of any such documents shall be made. Copies of documents and exhibits containing
         Classified Information may be prepared by independent copy services, printers, or
         illustrators for the purpose of this litigation.

    8.        Unintentional Disclosures

   Documents unintentionally produced without designation as Classified Information later may
be designated and shall be treated as Classified Information from the date written notice of the
designation is provided to the receiving party.
   If a receiving party learns of any unauthorized disclosure of Confidential Information or For
Counsel Only information, the party shall immediately upon learning of such disclosure inform
the producing party of all pertinent facts relating to such disclosure and shall make all reasonable
efforts to prevent disclosure by each unauthorized person who received such information.



                                                     5
    Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 7 of 10


   9.         Documents Produced for Inspection Prior to Designation

   In the event documents are produced for inspection prior to designation, the documents shall
be treated as For Counsel Only during inspection. At the time of copying for the receiving parties,
Classified Information shall be marked prominently “Confidential” by the producing party.

   10.        Consent to Disclosure and Use in Examination

   Nothing in this order shall prevent disclosure beyond the terms of this order if each party
designating the information as Classified Information consents to such disclosure or if the court,
after notice to all affected parties and nonparties, orders such disclosure. Nor shall anything in
this order prevent any counsel of record from utilizing Classified Information in the examination
or cross-examination of any person who is indicated on the document as being an author, source,
or recipient of the Classified Information, irrespective of which party produced such information.

   11.        Challenging the Designation

         a.      Classified Information. A party shall not be obligated to challenge the propriety of
         a designation of Classified Information at the time such designation is made, and a failure
         to do so shall not preclude a subsequent challenge to the designation. In the event that any
         party to this litigation disagrees at any stage of these proceedings with the designation of
         any information as Classified Information, the parties shall first try to resolve the dispute
         in good faith on an informal basis, such as by production of redacted copies. If the dispute
         cannot be resolved, the objecting party may invoke this Protective Order by objecting in
         writing to the party who designated the document or information as Classified Information.
         The designating party shall then have 14 days to move the court for an order preserving the
         designated status of the disputed information. The disputed information shall remain
         Classified Information unless and until the court orders otherwise. Failure to move for an
         order shall constitute a termination of the status of such item as Classified Information.
         b.      Qualified Persons. In the event that any party in good faith disagrees with the
         designation of a person as a Qualified Person or the disclosure of particular
         Classified Information to such person, the parties shall first try to resolve the dispute in

                                                   6
    Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 8 of 10


         good faith on an informal basis. If the dispute cannot be resolved, the objecting party shall
         have 14 days from the date of the designation or, in the event particular Classified
         Information is requested subsequent to the designation of the Qualified Person, 14 days
         from service of the request to move the court for an order denying the disposed person (a)
         status as a Qualified Person, or (b) access to particular Classified Information. The
         objecting person shall have the burden of demonstrating that disclosure to the disputed
         person would expose the objecting party to the risk of serious harm. Upon the timely filing
         of such a motion, no disclosure of Classified Information shall be made to the disputed
         person unless and until the court enters an order preserving the designation.

   12.      Manner of Use in Proceedings

   In the event a party wishes to use any Classified Information in affidavits, declarations, briefs,
memoranda of law, or other papers filed in this litigation, the party shall do one of the following:
(1) with the consent of the producing party, file only a redacted copy of the information; (2) where
appropriate (e.g., in connection with discovery and evidentiary motions) provide the information
solely for in camera review; or (3) file such information under seal with the court consistent with

the sealing requirements of the court.

   13.      Filing Under Seal

   The clerk of this court is directed to maintain under seal all documents, transcripts of deposition
testimony, answers to interrogatories, admissions, and other papers filed under seal in this
litigation that have been designated, in whole or in part, as Classified Information by any party to
this litigation consistent with the sealing requirements of the court.

   14.      Return of Documents

    Not later than 120 days after conclusion of this litigation and any appeal related to it, any
Classified Information, all reproductions of such information, and any notes, summaries, or
descriptions of such information in the possession of any of the persons specified in paragraph 2
(except subparagraph 2(a) (iii)) shall be returned to the producing party or destroyed, except as
this court may otherwise order or to the extent such information has been used as evidence at any
                                                  7
    Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 9 of 10


trial or hearing. Notwithstanding this obligation to return or destroy information, counsel may
retain attorney work product, including document indices, so long as that work product does not

duplicate verbatim substantial portions of the text of any Classified Information.

   15.     Ongoing Obligations

   Insofar as the provisions of this Protective Order, or any other protective orders entered in this
litigation, restrict the communication and use of the information protected by it, such provisions
shall continue to be binding after the conclusion of this litigation, except that (a) there shall be no
restriction on documents that are used as exhibits in open court unless such exhibits were filed
under seal, and (b) a party may seek the written permission of the producing party or order of the
court with respect to dissolution or modification of this, or any other, protective order.

   16.     Advice to Clients

   This order shall not bar any attorney in the course of rendering advice to such attorney’s client
with respect to this litigation from conveying to any party client the attorney’s evaluation in a
general way of Classified Information produced or exchanged under the terms of this order;
provided, however, that in rendering such advice and otherwise communicating with the client,
the attorney shall not disclose the specific contents of any Classified Information produced by
another party if such disclosure would be contrary to the terms of this Protective Order.

   17.     Duty to Ensure Compliance

   Any party designating any person as a Qualified Person shall have the duty to reasonably

ensure that such person observes the terms of this Protective Order and shall be responsible upon

breach of such duty for the failure of such person to observe the terms of this Protective Order.

   18.     Modification and Exceptions

   The parties may, by stipulation, provide for exceptions to this order and any party may seek an
order of this court modifying this Protective Order.




                                                  8
Case 4:19-cv-02595 Document 19-1 Filed on 02/03/20 in TXSD Page 10 of 10


         It is SO ORDERED this      day of                       , 20      .




                                             UNITED STATES DISTRICT JUDGE




                                   9
